PER CURIAM.
We have for review Parrish v. State, 760 So.2d 160 (Fla. 4th DCA 2000), wherein the Fourth District Court of Appeal certified conflict with the Second District’s decision in Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998), approved, 750 So.2d 643 (Fla.1999), on the issue of standing to challenge chapter 95-182, Laws of Florida, as violative of the single subject rule contained in article III, section 6 of the Florida Constitution. We have jurisdiction. See Art. V, § 3(b)(4), Fla. Const.
Based on our decision in Salters v. State, 758 So.2d 667 (Fla.2000), and the State’s confession of error, we quash the decision below to the extent that it is inconsistent with Salters, and remand to the district court for reconsideration in light of our opinions in Salters and State v. Thompson, 750 So.2d 643 (Fla.1999).
It is so ordered.
SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., ' concur.
WELLS, C.J., dissents.